Citation Nr: 0933152	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08 12-829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple myeloma.


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk











INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
multiple myeloma.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, multiple 
myeloma is as likely as not the result of chemical exposure 
experienced during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
multiple myeloma have been met.  38 U.S.C.A. §§ 1110, 5103, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to service connection for multiple myeloma.  The 
RO will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded a VA examination.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Generally, to establish service connection, a Veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a) (West 2002); 38 C.F.R. § 3.303 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Service connection 
for certain chronic diseases, including malignant tumors, 
will be rebuttably presumed if the disease is manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
(1) a combination of manifestations sufficient to identify 
the disease entity and (2) sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Id. § 3.303(b).

In the instant case, the Veteran contends that he is entitled 
to service connection for multiple myeloma.  The Veteran was 
diagnosed with multiple myeloma in June 2005.  He contends 
that during service he was exposed regularly and frequently 
to chemicals and that this exposure was a causative factor in 
his developing multiple myeloma.

The Veteran avers that his duties as an aircraft 
reciprocating engine mechanic required him to wash aircraft 
engines using special cleaning solvents.  Air pressure was 
used to apply the solvents to the engines, causing the 
solvents to vaporize into fine airborne particles that he 
breathed into his lungs.  To properly clean a single engine 
often required several rounds of solvent treatment.   This 
process was repeated daily.  No protective masks or other 
equipment were used by or distributed to the Veteran.  He 
also contends that his lungs, hands, and arms were exposed to 
aviation fuel as he tended to his duties that included 
hooking up lines and repairing leaks.

The Veteran's service records confirm that he served as a 
reciprocating engine mechanic.  His service treatment records 
are void of any complaint of, treatment for, or diagnosis of 
multiple myeloma or its accompanying symptomatology.

Competency of evidence differs from weight and credibility: 
"The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); cf. 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest [in the outcome of a proceeding] may affect the 
credibility of testimony, it does not affect competency to 
testify.").  A lay person is competent to make observations 
that do not require specialized knowledge or training.  
Layno, 6 Vet. App. at 470.  As a rule of thumb, lay persons 
are competent to observe and describe "that which comes to 
[them] through the use of [their] senses."  Id. at 469.

The Veteran in this case is competent to report having worked 
in service as an aircraft reciprocating engine mechanic, and 
further, to report and describe the conditions under which he 
labored.  Specifically, he is competent to report having 
observed using solvents to clean the engines, how often the 
solvents were applied, and having seen, smelled, and felt the 
airborne particles enter his airway as he breathed in and 
out.

After being diagnosed with multiple myeloma, the Veteran was 
referred to and received treatment at the Myeloma Institute 
for Research and Therapy (Myeloma Institute) in Little Rock, 
Arkansas.  In June 2007, a physician at the Myeloma Institute 
rendered his opinion that it was quite likely that the 
Veteran's in-service exposure to chemicals increased his risk 
of developing multiple myeloma.  The physician explained, 
"It is our experience with many thousands of myeloma 
patients at our institution that exposure to certain 
chemicals increases the risk of malignancy, despite a long 
latency, which could be even several decades."  He added 
that certain occupations had been associated with increased 
risk, including, in pertinent part, personnel involved in 
mechanical jobs involving solvents, as was the case with the 
Veteran.

A VA examination report dated in December 2006 shows that the 
examiner concluded that it was not as likely as not that the 
Veteran's multiple myeloma was due to the solvent exposure in 
question.  The examiner reasoned that the causes of multiple 
myeloma were largely unknown; that the strongest potential 
risk factors were exposure to radiation, herbicides, and 
pesticides; and that the data for chemical exposure as a risk 
factor was not determinate.

Service connection may be established through a statutory 
presumption or through a direct connection.  Congress created 
a statutory presumption of service connection for certain 
medical conditions of Veterans who were exposed to certain 
herbicides in Vietnam.  See 38 U.S.C.A. § 1116 (West 2002).  
In this case, although multiple myeloma is listed as one of 
the diseases presumed to be related to herbicide exposure, 
see 38 U.S.C.A. § 1116(a)(2)(G), the presumption is 
nevertheless inapplicable because the Veteran here did not 
serve in Vietnam, nor does he claim that his current 
condition resulted from exposure to an herbicide agent.

Even though a condition is not subject to presumptive service 
connection, a Veteran may still prevail by proving direct 
service connection.  Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  As mentioned above, to establish direct 
service connection, a Veteran generally must show (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 2002); 38 C.F.R. § 3.303 (2008); 
Barr, 21 Vet. App. at 307.  Only the latter two elements 
remain at issue here.

The Board will discuss the nexus element first, as it 
represents the linchpin of the case.  The record contains two 
etiological opinions, both rendered by physicians competent 
to opine as to the etiology of the Veteran's multiple 
myeloma.  The opinions are not in harmony.  Both opinions 
are, however, supported by adequate reasons or bases.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (adequate 
medical opinion must provide "sufficient detail for the 
Board to make a fully informed evaluation" of whether 
service connection is warranted).  Here, both opinions relied 
principally on the nature of the Veteran's exposure (as an 
aviation engine mechanic) in relation to the types of 
exposures that each examiner understood to be typically 
associated with myeloma.

The Board finds the evidence relating to the etiology of the 
Veteran's multiple myeloma to be in relative equipoise and 
therefore resolves the doubt in favor of the Veteran.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a Veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the Veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).  
The nexus element is therefore satisfied.

The Board will now discuss the element requiring evidence of 
an in-service event, injury, or disease.  As discussed above, 
the Veteran is competent to report that during his active 
service as a mechanic, he was exposed frequently and 
regularly to chemicals (cleaning solvents and airline fuel).  
The Board finds his statements to be credible.  His service 
records confirm that he served as a reciprocating engine 
mechanic.  Because there is no evidence in the record that 
would indicate to the contrary, it seems as likely as not 
that his duties exposed him to chemicals on a regular basis.

Accordingly, the Veteran has presented evidence sufficient to 
show (1) in-service exposure to chemical agents, (2) a 
medical diagnosis of a current disability, and (3) a medical 
nexus between the two.  Because all the necessary elements 
have been met, service connection is granted.


ORDER

Service connection for multiple myeloma is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


